DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 36-47 are pending and examined herein.
Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. 1.56).
Claim Objections
Claim 36 is objected to because of the following informalities:  On line 10, the abbreviation “MIC” is recited.  A person of ordinary skill would not necessarily be familiar with the abbreviation.  Acronyms or abbreviated terms should be spelled out fully upon their first appearance in the claims and can be shortened, thereafter.  Appropriate correction is required.
Claim 45 is free of prior art.  Said claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description Rejection
Claims 46-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per MPEP 2163.03(V), while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.
As per MPEP 2163(I), "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977).  "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 
As per MPEP 2163(II)(2), prior to determining whether the disclosure provides adequate written description for the claimed subject matter, the examiner should review the claims and the entire specification, including the specific embodiments, figures, and sequence listings, to understand how applicant provides support for the various features of the claimed invention. The disclosure of an element may be critical where those of ordinary skill in the art would require it to understand that applicant was in possession of the invention. Compare Rasmussen, 650 F.2d at 1215, 211 USPQ at 327 ("one skilled in the art who read Rasmussen’s specification would understand that it is unimportant how the layers are adhered, so long as they are adhered") (emphasis in original). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Such a review is conducted from the standpoint of one of ordinary skill in the art at the time the application was filed (see, e.g., Wang Labs., Inc. v. Toshiba Corp., 993 F.2d 858, 865, 26 USPQ2d 1767, 1774 (Fed. Cir. 1993)) and should include a determination of the field of the invention and the level of skill and knowledge in the art. For some arts, there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.
In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
Finally, MPEP 2163.04 describes the burden on the examiner with regard to the Written Description requirement, stating that in rejecting a claim, the examiner must set forth express findings of fact which support the lack of written description conclusion.  These findings should:
(A) Identify the claim limitation(s) at issue; and
(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. 
Regarding claims 46 and its dependent claim 47, the specification does not support the limitations of producing an antibiotic from identifying a gene target as described in claim 36.  In the instant application, the specification recites “the antibiotic used to produce the test cultures of the invention is typically a novel investigational antibiotic (anti-bacterial chemotherapeutic agent), the mechanism of action (and hence biological target(s)) of which are unknown.  In many applications, the antibiotic is selected from combinatorial libraries, natural product libraries, defined chemical entities, peptides, peptide mimetics and oligonucleotides”. Rather, the specification recites a broad description of antibiotics but contains no steps on how to make a novel antibiotic.  It is not apparent that Applicant was in possession of any such antibiotic or process of functioning in the manner as claimed.  For example, the specification lacks any reduction to practice (e.g. working examples) or evidence that the invention as claimed was “ready for patenting”, that is, relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. 
Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
Enablement Rejection
Claims 46-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Specifically, the application is not enabled for producing an antibiotic/pharmaceutical composition from identifying a gene target, the application lacks guidance to make and/or use the invention as claimed without undue experimentation.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.").

Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and MPEP 2164.01(A)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the 

(1 and 2) The breadth of the claims and the nature of the invention.  
The process for producing an antibiotic from identifying a gene target in a bacterium as defined in claim 36 and further comprising synthesizing said antibiotic, and optionally further comprising mixing the synthesized antibiotic with a pharmaceutically acceptable excipient to produce a pharmaceutical composition
(3 and 5)  The state of the prior art and the level of predictability in the art:  
Going from having a known target gene in a bacterium to producing a drug is a lengthy (years) and expensive (millions of dollars) process.  Even after making a novel antibiotic, it would still be unknown if it would target an essential gene.  There would have to be many tests of trial and error to find an antibiotic that targets the gene of interest, and even then, it is still not guaranteed that the antibiotic will be further synthesized to produce a pharmaceutical composition.  Therefore, without offering any guidance or even a single example in the specification there would be severe “undue experimentation” required to practice the claim.
(4)  The level of one or ordinary skill: The level of skill would be high, most likely at the Ph.D. level or equivalent number of years of experience.  However, such persons of ordinary skill in this art, given its unpredictability, would have to engage in undue (non-routine) trial and error experimentation to carry out the invention as claimed.
  (6 and 7) The amount of direction or guidance presented and the existence of working examples. 

	(8) The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   
Given the complete lack of guidance in the specification, one would be required to start essentially from scratch to make the required novel antibiotic, which as described above would likely require more than multiple attempts and a lot of money to acquire resources for experimentation. Therefore, it is deemed that further research of an unpredictable nature would be necessary to make or use the invention as claimed.  Thus, due to the inadequacies of the instant disclosure, undue experimentation would be required of one of skill in the art to practice the full scope of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 41, 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the claim 37 recites the broad recitation “at least about 0.5 x 105 mutants”, and the claim also recites “about 1 x 106 mutants” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Regarding claims 37 and 41, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 46 is directed to a process for producing an antibiotic.  However, it does not add any method steps to those of claim 36 from which it depends, which is a method of identifying an essential gene which serves as an antibiotic target.  Consequently, a person of ordinary skill in the art would not know what is encompassed by the method of claim 46. Therefore, the metes and bounds of the claims would not be defined to a person of ordinary skill.
	Claim 47 is similarly rejected for being dependent on claim 46.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Salipante et al., Gallagher et al., Gallagher et al., and Judson et al.
Claims 36-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salipante et al. (Antimicrobial Agents and Chemotherapy 47(12):3840-3845, published 12/2003), in view of Gallagher et al. (PNAS 104(3):1009-1014; published 01/16/2007) and in view of Gallagher et al.; referred to as Gallagher2 hereinafter (mBio 2(1):e00315-10; published 01/18/2011), and further in view of Judson et al. (Nature Biotechnology 18(7):740-745, published 07/01/2001).
Regarding claim 36, Salipante teaches a method for identifying an essential gene which serves as an antibiotic target in a bacterium (e.g. see abstract), the method comprising the steps of (a) generating a pool of mutant bacteria by transposon mutagenesis, wherein each TnA comprises a promoter such that transposon insertion into bacterial DNA disrupts the function or increases the transcription of a gene at or near the insertion site in a position-dependent manner (e.g. “introducing a complex of EZ::TN transposase with the GeneHunter transposon, which encodes an outward-reading promoter, into cells by electroporation resulting in random integration of the transposon into the bacterial chromosome to activate genes adjacent to the site of insertion” e.g. p. 3840, 2nd col., 3rd para.); and wherein the transposon mutagenesis yields an insertion rate of at least one transposon per 10 base nd col., 2nd para.); (b) growing bacteria from the mutant pool in the presence of antibiotic at a concentration of about 1 and 2 x MIC to produce test cultures (e.g. “a two-fold dilutions series of the antibiotic ranging from the MIC to the concentration of clinical resistance” e.g. p. 3842, 2nd col. 3rd para. and p. 3843, Table 1, which illustrates the MICs and clinical resistance levels for several antibiotics). 
Regarding claim 37, Salipante teaches wherein the pool of mutant bacteria comprises at least 0.5 x 105 mutants, for example: (a) at least 1 x 105 mutants; (b) at least 5 x 105 mutants; (c) at least 1 x 106 mutants; (d) 0.5 x 106 to 2 x 106 mutants; or (e) about 1 x 106 mutants (e.g. “a library of 5.1 x 105 individual GeneHunter transposon insertions was produced” e.g. see pg. 3842, 2nd col., 2nd para.).
Regarding claims 38-39, Salipante teaches wherein the bacterial DNA of step (a) is: (a) chromosomal (genomic) DNA; or (b) plasmid DNA or a mixture of chromosomal (genomic) and plasmid DNA and wherein the transposon mutagenesis of step (a) occurs in vivo or in vitro (e.g. “activation of the transposon-transposase complexes in vivo, resulting in the random integration of the transposons into the chromosomes of living cells” e.g. see p. 3840, 2nd col., 3rd, para.).
Regarding claim 40, Salipante teaches wherein the bacterium is (a) a Gram-positive bacterium, optionally selected from Enterococcus faecalis, Enterococcus faecium and Neisseria gonorrhoeae; or (b) a Gram-negative bacterium, optionally selected from: Klebsiella pneumonia, Acinetobacter baumanii, Escherichia coli, E. coli ST131 strains, Pseudomonas aerugi-nosa, Enterobacter cloacae, Enterobacter aerogenes and Neiseria gonorrhoeae (e.g. “Escherichia coli” e.g. p. 3841, 1st col., 2nd para.).
Although the method of Salipante et al. can be used to identify an essential gene serving as a target of said antibiotic in said bacterium, Salipante et al. do not teach comparing the distribution of TnA insertions between test cultures to identify: (i) TnA insertion sites which disrupt essential gene function; and (ii) TnA insertion sites which are positioned such that essential gene transcription is enhanced such that the essential gene product is overexpressed to a level where it functions as a sink for said antibiotic 
Gallagher teaches claim 36 (a), generating a pool of mutant bacteria by transposon mutagenesis with two or more different activating transposons, each comprising a promoter (e.g. “Several different transposons were used in generating the library. The transposon initially used (24) targeted a relatively low fraction of genes and produced insertions showing an extreme orientation bias. These properties apparently reflect the inefficient function of the promoter driving the antibiotic resistance determinant in the transposon, so that only insertions creating active gene fusions (in nonessential genes) were generated.  To provide more complete coverage, new transposons were constructed that use an endogenous F. novicida promoter to drive expression of the transposon antibiotic-resistance gene.” e.g. see p. 1012, 2nd col., 3rd para.).
Gallagher2 teaches claim 36 (b), wherein bacteria are grown from the mutant pool in step (b) in the presence of antibiotic at a concentration of about 0.5 x MIC (e.g. “growth of the mutant pool in the presence or absence of about one-half of the MIC” e.g. p. 2, 1st col., 6th para.).
Judson teaches claim 36 (c), comparing the distribution of TnA insertions between test cultures to identify: (i) TnA insertion sites which disrupt essential gene function; and (ii) TnA insertion sites which are positioned such that essential gene transcription is enhanced such that the essential gene product is overexpressed to a level where it functions as a sink for said antibiotic and so alters the effect of the antibiotic on said bacterium, thereby identifying a putative essential gene which is necessary for viability under all conditions of growth used in step (b) and which serves as a target of said antibiotic in said bacterium (e.g. “Sixteen independent TnAraOut insertion banks were prepared and screened for arabinose-dependent TnAraOut insertion mutants. A single mutant was selected from each bank that st col., 2nd-4th paras. and see Figures 3 (a), (b), and (c) + description on p. 742).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the method of Salipante et al. for transposon mutagenesis of bacteria to identify antibiotic resistance genes by using two or more transposons comprising a promoter, as taught by Gallagher, thus obtaining the instantly claimed invention.  One would have been motivated to do so in order to reduce/eliminate transposon insertional bias to generate fusions for essential genes (as taught by Gallagher on p. 1012, 2nd col., 3rd para).  One of ordinary skill in the art would have reasonable expectation of success in so modifying the method, without any unexpected or surprising results, given the availability of preassembled transposons and published protocols for assembling themselves.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the method of Salipante et al. for transposon mutagenesis of bacteria to identify antibiotic resistance genes using an activating transposon by additionally growing the mutant pool in 0.5X MIC of antibiotic, as taught by Gallagher2, thus obtaining the instantly claimed invention.  One would have been motivated to do so in order “to determine which mutants were selectively lost in the treated culture” (as taught by Gallagher2 on p. 2, 1st col., 6th para.).  One of ordinary skill in the art would have had a reasonable expectation of success in so modifying the method, without any unexpected or surprising results, because no additional reagents or expertise is required.  
It would have also been prima facie obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the method of Salipante el al. for transposon mutagenesis of bacteria to identify antibiotic resistance genes using an activating transposon by applying the step of comparing the distribution of TnA insertions between test cultures to identify an essential gene, as taught by Judson et al., thus obtaining the instantly claimed invention.  One would have been motivated to do so in order to easily identify essential genes by analyzing the insertion sites and growth (as taught by Judson on p. 741, nd col., 2nd para.).  One of ordinary skill in the art would have had a reasonable expectation of success in so modifying the method, without any unexpected or surprising results, given the availability of genomic sequence information for a large number of microbial genomes, and widespread use of and relatively easy access to massively parallel sequencing technology.
Regarding claim 41, Gallagher2 teaches wherein bacteria are grown from the mutant pool in step (b) by inoculating growth medium with 107 to 109. For example about 108, cfu from the mutant pool (e.g. “plating 4 x 107 cfu from the mutant pool” e.g. p. 6, 2nd col., 3rd para.).
Regarding claim 42, Gallagher2 teaches wherein the distribution of TnA insertions between test cultures is compared by sequencing DNA adjacent or near the insertion site of the TnA (e.g. “sequencing the genomic sequence adjacent to the transposon insertion” e.g. see Figure 1).
Regarding claim 43, Judson teaches the method of 36 further comprising the step of assigning an essential function to said putative essential gene by: (a) sequence comparison with one or more essential gene(s) of said bacterium, optionally wherein said essential gene(s) are identified by transposon direction insertion site sequencing using a transposon which inactivates on insertion; or (b) determining that it is not an antibiotic resistance gene, optionally wherein the determining step comprises identifying an antibiotic resistance gene by transposon directed insertion site sequencing using a transposon which inactivates on insertion. (e.g. “performing large-scale (global) transposon mutagenesis to identify non-essential genes by sequencing the resulting insertions in order to assign a probability that a specific ORF (i.e. putative essential gene) is essential” e.g. p. 523, 1st col., 2nd para.-2nd col., 1st para. and Figure 1b).
Regarding claim 44, Gallagher2 teaches wherein the sequencing of DNA adjacent or near the insertion site of the TnA comprises: (a) selective amplification of transposon-bacterial DNA junctions; and/or (b) sequencing-by-synthesis (SBS) biochemistry, and optionally wherein: (a) about 25, 50, 75, 100 or greater than 100 base pairs of DNA adjacent or near the TnA insertion site are sequenced; and/or (b) A insertion site (e.g. “Using deep sequencing to track insertion mutants (Tn-seq) requires the selective sequencing of fragments which bear transposon-genome junctions” e.g. see p. 2, 1st col., 2nd para. and e.g. “sequencing the genomic sequence adjacent to the transposon insertions” e.g. Figure 1).

Conclusion
No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639